Citation Nr: 1231774	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  02-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to August 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision of the Houston, RO, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a back disability, and a left shoulder disability.  The Veteran filed a notice of disagreement with respect to those issues in December 2001, and the RO issued a statement of the case in February 2002.  The Veteran perfected his appeal to the Board in March 2002.  In an August 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for a back disability, and remanded the issues relating to hearing loss, tinnitus, and a left shoulder disability for further development of the record.  In August 2005 and May 2012 rating decisions, the RO granted the claims of entitlement to service connection for bilateral hearing loss and tinnitus, respectively.  As such, the only remaining issue on appeal is entitlement to service connection for a left shoulder disability.  

In January 2003, the Veteran testified at a Travel Board hearing (San Antonio) before a Veterans Law Judge.  The transcript of the hearing is associated with the claims file.  In July 2012, the Veteran was notified that the Veterans Law Judge who had conducted the January 2003 Board hearing was no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing. See 38 C.F.R. § 20.707 (2011).  As far as can be determined at this point, there is no indication that the Veteran responded. (The undersigned recognizes that it currently can take months to process mail received at the Board.  As of the date this case was reviewed there had been no indication by the Board's mail handling section that mail had been received.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the probative evidence of record establishes that currently diagnosed left shoulder disability likely had its onset in-service.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board's decision herein to grant service connection for a left shoulder disability constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard. 

Applicable Laws and Regulations - Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. See Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Facts and Analysis 

The Veteran seeks service connection for a left shoulder disability, variously diagnosed as chronic rotator cuff tear and osteoarthritis.  See VA Examination August 2005.  He specifically contends that he sustained an injury to the left shoulder while lifting a heavy object in-service.  See Hearing Transcript, pp. 10-11, 20-22.  He has endorsed continuous left shoulder symptomatology since that time. See Hearing Transcript, p. 20.  

Here, the Board briefly notes that the Veteran's service records reflect that he was a "machine gunner" during the World War II era; he served in Normandy, Ardennes, and Rhineland campaigns, among others.  Although he has not asserted that his left shoulder disability is related to injuries sustained during combat, the Board nonetheless notes that his combat status is conceded and the provisions of 38 U.S.C.A. § 1154(b) have been considered in arriving at the below decision.  

As noted above, the August 2005 VA examination confirms current left shoulder diagnoses of osteoarthritis and chronic rotator cuff tear.  Thus, the determinative issue is whether the Veteran's current left shoulder disabilities are related to active service, and the Board will center the analysis to follow on this issue.

The claims file also reflects the Veteran's competent and credible account of experiencing (I) an in-service left shoulder injury, (II) the in-service onset of left shoulder symptomatology (i.e. pain) and (III) continuously having such symptoms since separation, as reflected in his hearing testimony in January 2003.  

The Board acknowledges the absence of any documented in-service treatment and/or complaints; however, the Veteran's service treatment records are "fire related" and the NPRC has indicated his complete service treatment records are unavailable.  The Board notes that VA has heightened duties when such records have been destroyed or are unavailable. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Nonetheless, the Veteran is competent to provide an account of the in-service left shoulder injury and of relevant in-and post-service symptomatology, as these matters are within lay observation (i.e. trauma, onset, continuity and pain). Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Additionally, as it relates to his left shoulder condition, the Board finds that the Veteran's account of in-service injury and symptomatology have been generally consistent.  See, e.g., January 2003 Hearing Transcript, pp. 10-11, 20-22.  In so finding, the Board acknowledges that the Veteran was unable to recall any specific in-service trauma or injury to his left shoulder at the time of his August 2005 VA orthopedic/left shoulder examination.  In fact, the examiner stated that he was unable to elicit "any positive comments regarding an injury to the left shoulder."  Accordingly, the August 2005 examiner provided a negative nexus opinion.  

With respect to these inconsistencies, it appears that the Veteran's memory functioning/recollection have significantly declined since the time of his January 2003 Board hearing.  The Board notes the Veteran is ninety-three years old and his appeal for service connection for a left shoulder disability has been pending for nearly twelve years.  See Original Claim for Service Connection, October 2000.  He has undergone several VA mental/psychiatric and orthopedic examinations during this time period, all of which indicate decreased memory functioning/recall, as well as significant limitations in communicating during examinations due to language barriers (Spanish to English translation).  

For example, a March 2002 VA examiner noted that the Veteran spoke primarily through an interpreter (the Veteran's son) and that "his ability to express himself was quite limited."  The VA examiner also stated that he was unable to assess the Veteran's memory impairment due to problems with language translations.  

During a May 2003 VA examination, the Veteran's daughter stated that his memory and thinking were "more disturbed lately" and that he had exhibited memory loss at home.  Both the March 2002 and May 2003 examiners expressly recommended that all future VA examinations be conducted in Spanish.  Notably, the Veteran's August 2005 VA orthopedic examination, as well as the January 2003 Board hearing were conducted in English and without the assistance of an interpreter.  

Based on the foregoing, and to the extent that the August 2005 VA examiner's negative opinion was based on the Veteran's inability to recall a specific in-service event (which occurred nearly sixty-eight years ago, no less), the Board finds the VA opinion to be of little probative value.  Indeed, in these circumstances, the Veteran's claim should not be adversely impacted by his noted decline in memory or inability to recollect events during the course of this protracted appeal; nor should it be negatively impacted by his limited English-speaking abilities/communication problems.  

In light of these factors, the Board finds that the Veteran has provided a competent, credible, and highly probative account of in-service left shoulder trauma, and symptomatology, to include continuity since separation. See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Thus, in the present circumstances, lay evidence may serve as a basis to establish service connection. See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  As such, the Board finds the Veteran's account of left shoulder symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  

The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim for a left shoulder disability, or minimally is in equipoise. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207  (1994).  Therefore, in light of the Veteran's competent and credible testimony regarding injury to the left shoulder and continuous symptomatology since that time, and further resolving all reasonable doubt in his favor, the criteria to establish service connection for a left shoulder disability have been met.  To this extent, the Veteran's service connection claim is granted.



ORDER

Entitlement to service connection for a left shoulder disability is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


